LAW L!BRARy

NO. 280lO

IN THE SUPREME COURT OF THE STATE OF HAWAYI

COMUNICATIONS-PACIFIC, INC.,

 

GB`"H.J

Director of the Department of Budget and Fiscal
and Chief Procurement Officer, in her official ca `city;*”
TORU HAMAYASU, Chief Planner, Transportation Planning
Division, Department of Transportation Services and
Acting Deputy Director of the Department of
WTransportation Services, in his official capacity,
` Respondents/Defendants-Appellees.

CITY AND COUNTY OF HONOLULU; MARY PATRICIA WATER§§§§E,
S » .

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIVIL NO. 05-l-2249)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, J., for the courtH
Petitioner/Plaintiff-Appellant Communications-Pacific,
Inc.'s application for writ of certiorari filed on March l6,
20l0, is hereby rejected.
DATED: Honolulu, HawaiH, April 27, 20lO.

FoR THE coURT: j,.»»»,.,h 
x M‘§ Q.:»‘

53

/Vawt 5. //Z<VL»$;., W~( §§
Associate Justice ~ m EgE%HL.

W $

Terry E. Thomason, GF H§\.g!§
Cor1anne W. Lau, and *~miMM“

Shannon M.I. Lau
Alston Hunt Floyd & lng
on the application for
petitioner/plaintiff-
appellant.

Bert t; Kobayashi, Jr.,
and Bruce Nakamura

on the response for
respondents/defendants-
appellees.

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,

'JJ.